Citation Nr: 0812444	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin condition of 
both hands and both feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied service connection for a skin 
condition of both hands and both feet.


FINDINGS OF FACT

A skin condition of both hands and both feet did not 
originate in service and is not related to any incident of 
service.


CONCLUSION OF LAW

A skin condition of both hands and both feet was not incurred 
in or aggravated by active service, nor may such be presumed.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to submit 
any additional evidence in his possession that pertains to 
the claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in March 2006.  
This case was last readjudicated in November 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, the veteran's multiple contentions, 
letters from VA hospitals to the veteran, a transcript from a 
hearing at the RO, and VA and private medical records.  The 
RO made numerous attempts to obtain VA treatment records 
dating since 1968 from the Buffalo and Bay Pines VA Medical 
Centers.  However, no records could be located and further 
efforts to obtain such would be futile.

The Board notes that a VA examination has not been scheduled 
in this case.  However, as the record does not show competent 
evidence of a skin rash of the hands and feet in service or 
for many years thereafter, or competent evidence that the 
disorder may be related to service, an examination is not 
necessary.  38 C.F.R. § 3.159(c)(4); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops chloracne, 
which disorder has been shown to be caused by exposure to 
Agent Orange, to a degree of 10 percent or more within one 
year following last exposure, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

As an initial matter, the veteran served in the Navy during 
the Vietnam era and received a Vietnam Service Medal.  
However, he has not been diagnosed with chloracne.  Thus, the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 do not 
apply.  

Upon consideration of the claim on a direct basis, the 
veteran contends that his current skin disorder began in 
service.  Service treatment records reflect no findings or 
treatment of a skin rash.  Moreover, his separation 
examination noted a normal skin examination other than a 
linear 1 inch scar on the forehead and first digit of the 
right hand.  Examination of the feet was also normal.

Private medical records reflect the veteran was treated at a 
hospital for three days in November 1968, only a few weeks 
following separation from service.  The November 1968 
hospital discharge summary report noted treatment for fever 
and abdominal pain.  No complaints or findings of any skin 
rash were noted. 

During an April 1969 VA examination, the veteran was examined 
pursuant to a claim for service connection for plantar warts 
and an intestinal condition.  The examination report reflects 
that upon examination of the skin, four plantar warts were 
noted on the bottom of the feet.  No other conditions of the 
skin were identified on either the hands or feet.

Private and VA medical records indicate the veteran has a 
current skin condition of both hands and feet.  Private 
medical records from January 2003 to March 2005 reflect the 
veteran was treated for a skin condition of both hands and 
both feet that was listed under the impression as dermatitis 
with pruritus.  In a private medical report from January 2003 
the physician noted that since the veteran was in the 
military service, he has had a recurrent eruption on his 
hands and feet.  Although this statement noted the veteran's 
reported history of a skin condition that existed since his 
military service, the private physician does not, at any time 
during the veteran's ongoing treatment from January 2003 to 
March 2005, provide an opinion linking the veteran's current 
skin condition to a disease or herbicide exposure in service.  

VA outpatient treatment records reflect the veteran 
complained of and was treated for skin problems in both hands 
and both feet.  A dermatology consult in January 2005 
reported the veteran's history of a rash on his hands and 
feet for many decades.  He was assessed with eczematized 
dermatitis of both feet and the examiner also noted the 
veteran's private medical records reflected treatment for 
both hands and feet dermatitis.  In April 2005 the veteran 
was assessed with hand dermatitis and was later assessed with 
eczema on both hands and both feet in October 2005 and May 
2006.

In a January 2006 hearing before the RO, the veteran 
testified that he was treated for a skin condition in service 
while serving on the U.S.S. Intrepid.  He testified that the 
doctor said he had some sort of dermatitis or skin condition 
for which he was given a topical cream.  The veteran stated 
he was treated from about April or May until the end of his 
tour of duty in October 1968.  He also stated that he sought 
treatment for this condition shortly following separation 
from service at Morton Plant Hospital in November 1968 and 
later sought treatment at the VA in January 1969 to 1970, 
1971 and 1978.  He further testified that in early 2002 a 
private physician thought, given the veteran's background, 
that his skin condition might be from Vietnam but she could 
not say for sure.  This opinion was never documented.  

The veteran submitted letters from a VA outpatient treatment 
clinic and hospital dated January 1969, February 1969 and 
April 1971.  Though these letters indicate the veteran was 
treated at the VA at this time, there is no indication of the 
type of treatment that was provided or the conditions which 
were treated.  Although the January 1969 letter states the 
veteran applied for treatment of a foot condition and 
intestinal disorder, such corresponds to the veteran's 
January 1969 claim for compensation for his plantar warts. 

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin condition of both hands and 
both feet.  Although the veteran claims he was treated for a 
skin condition in service and within a month after separation 
from service, the evidence of record reflects no findings of 
skin condition in service, and there is no evidence of such 
for many years thereafter.   

The veteran has made numerous contentions such as being 
treated in service from April to May 1968 until his discharge 
in October 1968, and being hospitalized for three days in 
November 1968 for the rash.  However, the Board finds such 
contentions are not supported by the evidence of record.  In 
this regard, the veteran's skin and feet were normal at his 
separation examination in October 1968, during the time 
period he contends the condition was active.  The examination 
did note a small scar on the finger, indicating that his 
hands were definitely examined.  He also contends that he was 
hospitalized for treatment of his rash shortly after 
discharge, and submitted a VA denial letter of fee basis 
payment for that hospitalization as proof of such treatment.  
However, the hospital summary from that hospitalization 
reveals no complaints or findings of a skin disorder.  
Rather, he was treated for abdominal pain and a fever.  

Moreover, upon his initial claim for benefits in January 
1969, the veteran did not mention a skin rash of the hands 
and feet.  Instead, he filed a claim for plantar warts.  The 
Board finds it highly unlikely that the veteran would claim 
plantar warts, but not mention a skin rash of the hands and 
feet for which he was allegedly treated during the last 5 
months of service, and allegedly hospitalized for during 
three days in November 1968.  In addition, the April 1969 VA 
examination report reflects no complaints of a skin rash 
other than planter warts.  

In sum, the veteran's present recollections of the events in 
serve and shortly thereafter are simply not supported by the 
contemporaneous evidence of record and are not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Finally, there is no competent medical evidence of record 
that indicates the veteran's current skin condition of both 
hands and both feet is related to his military service, to 
include herbicide exposure.  While his private physician 
noted the veteran's report that the condition began during 
service, such statement is a mere recitation of a history 
provided by the veteran, without any additional medical 
opinion as to etiology being provided.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional).  
Moreover, such statements are based on the veteran's reported 
history which has been determined to be unreliable.  As such, 
any medical opinions based upon that history do not 
constitute competent medical evidence.  

Thus, in the absence of a chronic disorder in service or 
competent evidence linking the disorder to an incident of 
service, service connection must be denied.  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a skin disorder of both hands and feet 
is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


